                  Case
               Case     19-3051, Document
                    1:18-cr-00567-VSB     25, 10/22/2019,
                                       Document           2685816,
                                                  135 Filed        Page1
                                                            10/22/19 Pageof 11 of 1
                                                                                         N.Y.S.D. Case #
                                                                                         18-cr-0567(VSB)




MANDATE
                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 22nd day of October, two thousand and nineteen,

     ____________________________________

     United States of America,                                 ORDER
                                                               Docket No. 19-3051
     lllllllllllllllllllllAppellee,

     v.

     Cameron Collins, Stephen Zarsky,

     lllllllllllllllllllllDefendants,                                                           Oct 22 2019


     Christopher Collins,

     lllllllllllllllllllllDefendant - Appellant.
     _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.

             The stipulation is hereby "So Ordered".




                                                          For The Court:
                                                          Catherine O'Hagan Wolfe,
                                                          Clerk of Court




MANDATE ISSUED ON 10/22/2019
